 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELIZABETH GOMEZ, an individual,                   No. 2:18-cv-1080 JAM DB PS
12                      Plaintiff,
13           v.                                         ORDER
14    NATIONSTAR MORTGAGE, LLC, a
      Delaware Limited Liability Company;
15    QUALITY LOAN SERVICE
      CORPORATION, a California
16    Corporation; and DOES 1-100,
      INCLUSIVE,
17

18                      Defendants.
19

20          Plaintiff, Elizabeth Gomez, is proceeding in this action pro se. This matter was referred to

21   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

22          Good cause appearing, IT IS ORDERED that:

23          1. A Status (Pretrial Scheduling) Conference is set for Friday, November 16, 2018, at

24   10:00 a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom

25   No. 27 before the undersigned;

26          2. All parties are required to appear at the Status Conference, either by counsel or, if

27   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

28   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the
                                                       1
 1   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

 2   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 3   cellphone.

 4          3. Plaintiff shall file and serve a status report on or before November 2, 2018, and

 5   defendants shall file and serve status reports on or before November 9, 2018. Each party’s status

 6   report shall address all of the following matters:

 7                  a.      Progress of service of process;

 8                  b.      Possible joinder of additional parties;

 9                  c.      Possible amendment of the pleadings;

10                  d.      Jurisdiction and venue;

11                  e.      Anticipated motions and the scheduling thereof;

12                  f.      Anticipated discovery and the scheduling thereof, including
                            disclosure of expert witnesses;
13
                    g.      Future proceedings, including the setting of appropriate cut-off
14                          dates for discovery and for law and motion, and the scheduling of a
                            final pretrial conference and trial;
15
                    h.      Modification of standard pretrial procedures specified by the rules
16                          due to the relative simplicity or complexity of the action;
17                  i.      Whether the case is related to any other case, including matters in
                            bankruptcy;
18
                    j.      Whether the parties will stipulate to the magistrate judge assigned
19                          to this matter acting as settlement judge, waiving any
                            disqualification by virtue of her so acting, or whether they prefer to
20                          have a Settlement Conference before another magistrate judge;
21                  k.      Whether the parties intend to consent to proceed before a United
                            States Magistrate Judge; and
22
                    l.      Any other matters that may aid in the just and expeditious
23                          disposition of this action.
24   ////

25   ////

26   ////
27   ////

28   ////
                                                          2
 1           4. The parties are cautioned that failure to file a status report or failure to appear at the

 2   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

 3   and 183.

 4   Dated: October 10, 2018

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.pro se\gomes1080.ossc
22

23

24

25

26
27

28
                                                         3
